FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”), dated July 11,
2005, is by and between Direct Alliance Corporation, an Arizona corporation
(“Company”), and Branson Smith (“Executive”).

RECITALS



  A.   Executive is currently employed by Company in the position of President.



  B.   Executive and Company entered into an employment agreement as of
November 23, 2004 (the “Employment Agreement”).



  C.   Company and Executive mutually desire to modify the current employment
relationship and provide for an orderly termination of Executive’s employment,
all on terms satisfactory to both Company and Executive, as set forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Employment Relationship. Executive will continue to serve as President of
Company through July 11, 2005 (the “Notice Date”). With the intent of amending
Sections 1 and 2 of the Employment Agreement, at July 11, 2005, and without the
requirement of any further action by Company or Executive, Executive will cease
serving as President of Company and as an officer of any affiliate of Company
and hereby resigns as a Director of any entity controlled by or under common
control with Company. Executive will continue as an employee of Company,
reporting directly to the Chief Executive Officer of Insight Enterprises, Inc.
(“IEI”), for a period of ninety days from the date hereof ending October 9, 2005
(the “Date of Termination”). From and after the Date of Termination, Executive’s
employment by the Company shall end for all purposes, and Executive shall have
no further rights or duties as an employee of Company or any of its affiliates.
The period from the Notice Date through the Date of Termination may be referred
to herein as the “Notice Period.” During the Notice Period, Executive will have
access to Company premises, systems or network only by invitation (other than a
Company voicemail box), will not have any duties other than as requested by the
Chief Executive Officer of IEI, will not have any Company title and will not
have any authority to act for or on behalf of the Company or to bind the Company
in any way (unless pursuant to an express written delegation of authority from
the Chief Executive Officer of IEI). Even if this Amendment is not executed and
delivered, it also serves as notice pursuant to Section 6(b) of the Employment
Agreement. Company and Executive agree that, if executed and delivered, the
compensation and benefits described in this Amendment will be in lieu of and not
in addition to any compensation and benefits which might be contemplated by
Section 6 of the Employment Agreement.

2. Compensation.

a. Notice Period; Third Calendar Quarter 2005. Executive shall be entitled to
receive his base salary during the Notice Period and 100% of incentive
compensation earned with the respect to the third calendar quarter of 2005, each
to be paid according to customary practices of the Company. Executive shall not
be entitled to any incentive compensation with respect to the fourth calendar
quarter of 2005 (or for the year ending December 31, 2005 as a whole) under the
Employment Agreement or otherwise.

b. Continued Compensation. As soon as reasonably practical following the release
of results of operations by IEI for the third quarter of 2005, Company will pay
Executive, in one lump sum payment, continued compensation required by Section
6(c) of the Employment Agreement, calculated as twice Executive’s current rate
of pay less salary paid to Executive during the Notice Period, and any accrued
and untaken vacation pay.

c. Incentive Compensation. As soon as reasonably practical following the release
of results of operations by IEI for the third quarter of 2005, Company will pay
Executive, in one lump sum payment, incentive compensation required by Section
6(d) of the Employment Agreement, calculated as twice the sum of Executive’s
bonuses for the third calendar quarter of 2005, the second calendar quarter of
2005, the first calendar quarter of 2005 and the fourth calendar quarter of 2004
(including a discretionary bonus of $75,000 during the fourth calendar quarter
of 2004).

d. Deductions. Company shall deduct all required and authorized deductions from
payments made pursuant to this Amendment.

3. Benefits. During the Notice Period, Executive’s eligibility to participate in
benefit plans offered by Company shall continue to be governed by Section 6(e)
of the Employment Agreement, but, as an amendment to Sections 3(c) and 3(d) of
the Employment Agreement, Company and Executive agree that Executive will not
participate in any new or additional grants of stock options, restricted stock,
restricted stock units or other equity-based plans established by Company or IEI
or in any other incentive compensation or benefit plan other than as described
in this Amendment. For the purpose of clarity, Company and Executive agree that,
with respect to options to acquire shares of the common stock of Insight
Enterprises, Inc. granted prior to the date hereof, such options shall continue
to vest through the Date of Termination and will be governed by the terms of the
plan or plans pursuant to which the options were granted. Beginning as of the
Date of Termination, Executive and each eligible dependent who constitutes a
qualified beneficiary, as defined in Section 4980B(g)(1) of the Internal Revenue
Code of 1986, as amended, will be eligible to continue benefits coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), for the time period prescribed pursuant to COBRA. Executive
acknowledges that Company has provided him with information concerning his
obligations and time requirements to secure COBRA benefits, and Company agrees
to provide Executive with any changes made to those obligations and requirements
prior to the Date of Termination.

4. Restrictive Covenants. Section 10 of the Employment Agreement is hereby
amended by deleting subsection (b) and inserting the following therefor:

(b) Non-Solicitation. Executive recognizes that Company’s customers are valuable
and proprietary resources of Company. Accordingly, Executive agrees that for a
period of one (1) year following his termination of employment, and only so long
as Company is continuously not in default of its obligations to provide payments
or employment-type benefits to Executive hereunder or under any other agreement,
covenant, or obligation, he will not directly or indirectly, through his own
efforts or through the efforts of another person or entity (i) solicit business
in the Restricted Territory for or in connection with any Competing Business
from any individual or entity which obtained products or services from Company
and with whom Executive has had any contact directly or indirectly at any time
during Executive’s employment with Company, (ii) solicit business for or in
connection with a Competing Business from any individual or which may have been
solicited by Executive on behalf of Company or (iii) solicit, hire or engage
employees of Company.

5. Release and Covenant Not to Sue.

a. Executive understands and agrees that with respect to this Section 5 the term
“Company” refers to Company and its parents, subsidiaries and affiliates, and
the officers, directors, shareholders, agents, predecessors, successors,
assigns, and current and past employees and representatives of each and all of
the foregoing. Executive, for Executive and, as applicable, Executive’s
respective agents, attorneys, successors, and assigns, hereby fully, forever,
irrevocably, and unconditionally releases Company from any and all claims,
charges, complaints, liabilities, and obligations of any nature whatsoever,
which Executive may have against Company, whether now known or unknown, and
whether asserted or unasserted, arising from any event or omission occurring
prior to execution of this Agreement. Without limiting the foregoing, this
release includes any and all claims arising out of or which could arise out of
the employment relationship between Executive and Company and the termination of
that employment, including but not limited to: (i) any and all claims under
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
Section 1981 of the Civil Rights Act of 1866, the Age Discrimination in
Employment Act, the Equal Pay Act, the Family Medical Leave Act, ERISA, COBRA,
the Worker Adjustment and Retraining Notification Act, the Arizona Civil Rights
Act, state and local civil rights laws, Arizona wage payment laws and any
similar laws in other states; (ii) any and all Executive Orders (governing fair
employment practices) which may be applicable to Company; and (iii) any other
provision or theory of law. This release may be pled as a complete bar and
defense to any claim brought by Executive with respect to the matters released
in this Agreement. This release does not waive claims that may arise after the
date this Agreement is signed; however, Executive agrees that by signing,
delivering and not revoking this Agreement and by accepting the compensation and
benefits stated in Sections 2 and 3, above, respectively, Executive will be
deemed to have repeated and given the foregoing releases at the Date of
Termination.

b. Executive acknowledges and agrees that the consideration Executive is
receiving under this Amendment is sufficient consideration to support the
release of all entities identified in this Section 5, and that there is
consideration given in addition to anything of value to which Executive is
already entitled.

c. Executive acknowledges and agrees that Executive is not aware of any facts or
circumstances that could be the basis for a valid claim or charge of
discrimination or harassment against Company. Executive represents and warrants
to Company that Executive has not filed, or caused to be filed, any claim or
charge with any adjudicative body, regulatory body, or agency arising out of his
employment. Executive agrees that by signing, delivering and not revoking this
Amendment and by accepting the compensation and benefits stated in Sections 2
and 3, above, respectively, Executive will be deemed to have repeated and made
the foregoing statements, representations, warranties and agreements at the Date
of Termination.

6. Review. Executive has been advised that he has up to twenty-one (21) days
from the date he is presented with this Amendment to consider this Amendment. If
Executive executes this Amendment before the expiration of twenty-one (21) days,
he acknowledges that he has done so for the purpose of expediting the resolution
of this matter and that he has expressly waived his right to take twenty-one
(21) days to consider this Amendment. To accept the offer in this Amendment,
Executive must sign and return the Amendment to the Company, within the 21-day
period, at the following address: Insight Enterprises, Inc., 1305 West Auto
Drive, Tempe, Arizona 85284, Attention: Richard A. Fennessy, Chief Executive
Officer.

7. Revocation. Executive may revoke this Amendment for a period of seven
(7) days after he signs it. Executive agrees that if he elects to revoke this
Amendment, he will notify the Chief Executive Officer of IEI (at the above
address) in writing on or before the expiration of the revocation period.
Receipt by IEI on behalf of Company of proper and timely notice of revocation
from Executive cancels and voids this Amendment. Provided that Executive does
not provide a notice of revocation, this Amendment will become effective upon
expiration of the revocation period.

8. Testimony; Assistance. If Executive has knowledge of or is alleged to have
knowledge of any matters which are the subject of any pending, threatened or
future litigation involving IEI, Company or any of its affiliates, Executive
will make himself available to testify if and as necessary. Executive will also
make himself available to the attorneys representing IEI or Company, as
applicable, in connection with any such litigation or dispute for such purposes
as they may deem necessary or appropriate, including but not limited to the
review of documents, discussion of the case and preparation for any legal
proceedings. This Amendment is not intended to and shall not be construed so as
to in any way limit or affect the testimony which Executive gives in any such
proceedings. Further, it is understood and agreed that Executive will at all
times testify fully, truthfully and accurately, whether in deposition, hearing,
trial or otherwise.

9. Dispute Resolution. Company and Executive agree that any and all disputes
arising under, pertaining to or touching upon this Agreement, or the statutory
rights or obligations of either party hereto, shall, if not settled by
negotiation, be subject to the dispute resolution procedures set forth in the
Employment Agreement. This Section 9 shall survive any termination of this
Amendment or the Employment Agreement or both.

10. Governing Law. This Amendment shall be governed by and interpreted in
accordance with the laws of the State of Arizona.

11. Defined Terms. Capitalized terms used and not defined in this Amendment
shall have the meanings given to them in the Employment Agreement.

12. Section 16 Reporting. Executive represents and warrants to Company that all
reportable transactions under Section 16 of the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereto, through the date
hereof have been reported and agrees to notify the Corporate Counsel of IEI of
any reportable transactions through April 30, 2006.

13. Severability. If any one or more of the provisions or parts of a provision
contained in this Amendment shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity or unenforceability shall not
affect any other provision or part of a provision of this Amendment, but this
Amendment shall be reformed and construed as if such invalid, illegal or
unenforceable provision or part of a provision had never been contained herein
and such provisions or part thereof shall be reformed so that it would be valid,
legal and enforceable to the maximum extent permitted by law. Any such
reformation shall be read as narrowly as possible to give the maximum effect to
the mutual intentions of Executive and Company.

Direct Alliance Corporation,
an Arizona corporation

     
By: /s/ Richard A. Fennessy
  /s/ Branson Smith
Branson Smith

Name: Richard A. Fennessy

Title: CEO

